Citation Nr: 9903164	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, major depression, and 
polysubstance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty from January 10 to February 
27, 1975.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, major 
depression, and polysubstance abuse.  He timely appealed the 
RO's decision to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran began serving on active duty in the military 
on January 10, 1975, and he was discharged from service, due 
to a personality disorder, a little more than one month 
later, on February 27, 1975.

2.  There is no competent medical evidence suggesting that 
the veteran's personality disorder was aggravated by 
superimposed injury or disease in service, and there is 
otherwise no nexus between any of the psychiatric conditions 
diagnosed post-service (schizophrenia, major depression, and 
polysubstance abuse) and his active military service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, major depression, and 
polysubstance abuse, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  VA considers certain conditions, such 
as psychoses (to include schizophrenia and, possibly, major 
depression) to be chronic per se, and such conditions will be 
presumed to have been incurred in service if manifested 
to a compensable degree within a specified period of time 
after service (one year for a psychosis).  The presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (1998)

A more preliminary determination, however, that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that the claim is well grounded resides with the 
veteran, and if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim is well grounded, then his appeal must be 
denied.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Veterans Appeals (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In his September 1997, the veteran alleged claim that he 
probably should not have been allowed to enter the military 
because he was mentally ill (had a preexisting "nervous 
condition"), and that stress that he experienced during 
service made his condition much worse than it had ever been, 
causing him to be discharged.

Although there was no evidence of any sort of psychiatric 
disorder when he was examined in August and October 1974 in 
anticipation of entering the military, the problems that the 
veteran had in adjusting to life in service quickly surfaced 
after he began serving on active duty on January 10, 1975.  
By February 1975, he was deemed mentally unfit for service 
because of a "defective attitude."  It was noted that he 
had displayed a total lack of motivation and desire to 
complete training, that he had made several overt attempts to 
avoid training altogether, including implying that he was a 
homosexual, and that all efforts to motivate and rehabilitate 
him had failed.  A personality disorder was diagnosed, and it 
was recommended that he be discharged from the military 
immediately, which occurred on February 27, 1975.

In April 1975, the veteran filed a claim at the RO for 
service connection for the personality disorder.  The RO 
denied his claim in May 1975, noting that the personality 
disorder was considered to be a congenital or developmental 
defect for which service connection is expressly precluded by 
VA regulation.  See 38 C.F.R. § 3.303(c). 

Evidence subsequently associated with the claims file 
indicates that the veteran has experienced psychiatric 
related symptoms or pathology during the years since are 
records of inpatient and outpatient treatment he received 
during July, August and September 1997 at VA Medical Centers 
(VAMCs).  He reported a history of experiencing auditory and 
visual hallucinations, lifelong depression (stating that he 
was "born with it"), and of abusing various types of drugs 
and alcohol since he was about 12 years old.  His doctors 
diagnosed schizophrenia, major depression, and polysubstance 
abuse. 

Significantly, however, there is no competent evidence of a 
nexus between any of the conditions diagnosed post-service 
and the veteran's active military service.  No acquired 
psychiatric disorder was shown in service, and there is no 
medical evidence that any psychosis (schizophrenia or major 
depression with pychotic features) was manifest to a 
compensable degree within the first post-service year.  While 
personality disorder was shown in service, as noted above, 
service connection for such a condition is legally precluded, 
and there is no competent evidence to the effect that any of 
the acquired disorders diagnosed post-service constitutes 
disability resulting from in-service aggravation of the 
personality disorder by superimposed injury or disease.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  Further, there is no medical 
evidence or opinion to otherwise establish a nexus between 
any of the currently diagnosed acquired psychiatric disorders 
and service.  In the absence of competent evidence of such a 
nexus, the claim for service connection for an acquired 
psychiatric disorder is not plausible, and must be denied as 
such.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

While the veteran may well believe that there is a 
relationship between his psychiatric disorders and his 
service in the military (based on a perceived worsening of 
his mental state during service), as a layman, he does not 
have the appropriate medical training or expertise to render 
a competent opinion on a medical matter, such give a 
competent opinion on this determinative issue.  Consequently, 
his allegations in this critical respect have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that a well-grounded claim, 
although it need not be conclusive, must be supported by 
evidence and not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of competent medical evidence linking any of 
the veteran's currently diagnosed psychiatric disorders to 
his service in the military, his claim is not plausible.  As 
such, the VA is under no duty to assist him in developing the 
facts pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well-
ground the veteran's claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same basis as the 
Board-on the premise that his claim is not well grounded-
and advised him of the legal requirement of submitting a 
well-grounded claim in the Statement of the Case (SOC) that 
he was issued in May 1998.  Therefore, he has not been 
prejudiced in this appeal.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Furthermore, the Board views its discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and to warrant 
further consideration on the merits.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).









ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, major depression, and 
polysubstance abuse, is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

